933 So. 2d 133 (2006)
SUCCESSION OF Samuel MCKAY, Jr.
No. 2006-C-0504.
Supreme Court of Louisiana.
June 30, 2006.
In re Burgess, Calwell;Other; Applying for Reconsideration of this Court's order dated June 2, 2006; Parish of Rapides, 9th Judicial District Court Division C, No. 33,700, to the Court of Appeal, Third Circuit, No. CA 05-603.
Reconsideration not considered. See Supreme Court Rule 9, Section 6. Motion for Extension denied.
JOHNSON, J., would grant reconsideration and motion for extension of time.